MASTERS’ SELECT FUNDS TRUST Supplement dated June 28, 2010 to the Prospectus of the Masters’ Select Funds Trust dated April 30, 2010 The Masters’ Select Equity Fund The following information replaces the table on page 4 of the Prospectus: Management Investment Advisor Portfolio Manager Managed the Fund Since: Litman/Gregory Fund Advisors, LLC Kenneth Gregory, President Jeremy DeGroot, CFA, Chief Investment Officer Sub-Advisor Portfolio Manager Managed the Fund Since: Davis Selected Advisers, L.P. Christopher Davis, Chairman Kenneth Feinberg, Vice President Friess Associates, LLC Bill D’Alonzo, Chief Executive Officer and Chief Investment Officer Southeastern Asset Management, Inc. Mason Hawkins, Lead Portfolio Manager Harris Associates L.P. Clyde McGregor, CFA, Portfolio Manager Sands Capital Management, LLC Frank Sands, Jr. , CFA, Chief Investment Officer and Chief Executive Officer A. Michael Sramek, CFA, Senior Portfolio Manager John Freeman, Senior Portfolio Manager Turner Investment Partners, Inc. Robert Turner, CFA, Chairman and Chief Investment Officer Frank Sustersic, CFA, Senior Portfolio Manager/Security Analyst Jason Shrotberger, CFA, Portfolio Manager/Security Analyst Wells Capital Management, Inc. Richard Weiss, Senior Portfolio Advisor 1 The Masters’ Select International Fund The following information replaces the table on page 7 of the Prospectus: Management Investment Advisor Portfolio Manager Managed the Fund Since: Litman/Gregory Fund Advisors, LLC Kenneth Gregory, President Jeremy DeGroot, CFA, Chief Investment Officer Sub-Advisor Portfolio Manager Managed the Fund Since: Thornburg Investment Management, Inc. Bill Fries, Co-Portfolio Manager Vinson Walden, Co-Portfolio Manager Marsico Capital Management, LLC James Gendelman, Portfolio Manager and Senior Analyst Harris Associates L.P. David Herro, Portfolio Manager and Chief Investment Officer, International Mastholm Asset Management, LLC Ted Tyson, Managing Director Doug Allen, Portfolio Manager Third Avenue Management, LLC Amit Wadhwaney, Portfolio Manager Northern Cross, LLC Howard Appleby, CFA, Portfolio Manager Jean-Francois Ducrest, Portfolio Manager Jim LaTorre, CFA, Portfolio Manager Ted Wendell, Portfolio Manager 2 The Masters’ Select Value Fund The following information replaces the table on page 10 of the Prospectus: Management Investment Advisor Portfolio Manager Managed the Fund Since: Litman/Gregory Fund Advisors, LLC Kenneth Gregory, President Jeremy DeGroot, CFA, Chief Investment Officer Sub-Advisor Portfolio Manager Managed the Fund Since: Southeastern Management, Inc. Mason Hawkins, Lead Portfolio Manager Harris Associates L.P. Clyde McGregor, CFA, Portfolio Manager Bill Nygren, CFA, Portfolio Manager Franklin Mutual Advisers, LLC Peter Langerman, CEO, President The Masters’ Select Smaller Companies Fund The following information replaces the table on page 13 of the Prospectus: Management Investment Advisor Portfolio Manager Managed the Fund Since: Litman/Gregory Fund Advisors, LLC Kenneth Gregory, President Jeremy DeGroot, CFA, Chief Investment Officer Sub-Advisor Portfolio Manager Managed the Fund Since: Friess Associates, LLC Bill D’Alonzo, Chief Executive Officer and Chief Investment Officer Reed Conner & Birdwell, LLC Jeff Bronchick, Principal, Portfolio Manager/Analyst Tom Kerr, Principal, Portfolio Manager/Analyst Copper Rock Capital Partners, LLC Tucker Walsh, Portfolio Manager 3 Sub-Advisor Portfolio Manager Managed the Fund Since: First Pacific Advisors, LLC Dennis Bryan, Partner Rikard Ekstrand, Partner Wells Capital Management, Inc. Richard Weiss, Senior Portfolio Advisor The Masters’ Select Focused Opportunities Fund The following information replaces the table on page 16 of the Prospectus: Management Investment Advisor Portfolio Manager Managed the Fund Since: Litman/Gregory Fund Advisors, LLC Kenneth Gregory, President Jeremy DeGroot, CFA, Chief Investment Officer Sub-Advisor Portfolio Manager Managed the Fund Since: Davis Selected Advisers, L.P. Christopher Davis, Chairman Kenneth Feinberg, Vice President Franklin Mutual Advisers, LLC Peter Langerman, CEO and President Sands Capital Management, LLC Frank Sands, Jr. , CFA, Chief Investment Officer and Chief Executive Officer A. Michael Sramek, CFA, Senior Portfolio Manager John Freeman, Senior Portfolio Manager Please keep this Supplement with your Prospectus. 4
